Exhibit 10.149

SUPERVALU INC.

INDUCEMENT GRANT

STOCK OPTION AGREEMENT

This agreement is made and entered into as of the grant date indicated below
(the “Grant Date”), by and between SUPERVALU INC. (the “Company”) and the
individual whose name appears below (“Optionee”).

The Company has established the 2012 Stock Plan (the “Plan”), under which key
employees of the Company and its Affiliates may be granted Options to purchase
shares of the Company’s common stock. Optionee has been selected by the Company
to receive an Option on the terms and subject to the provisions of this
agreement and the Plan (but not granted pursuant to the Plan). This Option grant
is an inducement grant in reliance on the employment inducement award exemption
under the New York Stock Exchange’s Listed Company Manual Rule 303A.08.
Capitalized terms that are used in this agreement, that are not defined, shall
have the meanings ascribed to them in the Plan.

In consideration of the foregoing, the Company and Optionee hereby agree as
follows:

 

1. Option Grant. The Company hereby grants to Optionee, subject to Optionee’s
acceptance hereof, the right and option to purchase the number of Shares
indicated below at the exercise price per Share indicated below (the “Exercise
Price”), effective as of the Grant Date. The Option has been designated as a
Non-Qualified Stock Option (“NQ”) for tax purposes, the consequences of which
are set forth in the prospectus that describes the Plan.

 

2. Acceptance of Option and Stock Option Terms and Conditions. The Option is
subject to and governed by the Stock Option Terms and Conditions (“Terms and
Conditions”) attached hereto, which is incorporated in the terms and provisions
of the Plan. To accept the Option, this agreement must be delivered and accepted
through an electronic medium in accordance with procedures established by the
Company or Optionee must sign and return a copy of this agreement to the Company
within sixty (60) days after the Grant Date. By so doing, Optionee acknowledges
receipt of the accompanying Terms and Conditions and the Plan, and represents
that Optionee has read and understands the same and agrees to be bound by the
accompanying Terms and Conditions and the terms and provisions of the Plan. In
the event that any provision of this agreement or the accompanying Terms and
Conditions is inconsistent with the terms and provisions of the Plan, the terms
and provisions of the Plan shall govern. Any question of administration or
interpretation arising under this agreement or the accompanying Terms and
Conditions shall be determined by the Committee administering the Plan, and such
determination shall be final, conclusive and binding upon all parties in
interest.

 

3. Vesting, Exercise Rights and Expiration. Except as otherwise provided in the
accompanying Terms and Conditions: (i) the Option shall vest in three (3) equal
one-third annual installments (each installment with respect to 500,000 Shares)
on each of the first three anniversaries of the Grant Date; provided, however,
that if the price per Share equals or exceeds $7.76 for twenty (20) consecutive
trading days on the New York Stock Exchange, the unvested portion of the Option
at that time shall immediately vest and become exercisable. (ii) the vested
portion of the Option may be exercised in whole or part, and (iii) the Option
will expire on the expiration date indicated below (the “Expiration Date”).

 

Option Number:    024954 Grant Date:    February 4, 2013 Number of Shares:   
1,500,000 Option Price:    $3.88 Expiration Date:    February 4, 2023

 

SUPERVALU INC.     OPTIONEE: By:   /s/ Michele A. Murphy     /s/ Sammy K. Duncan
  Michele A. Murphy     Sammy K. Duncan   Executive Vice President     President
and Chief Executive Officer   Human Resources    



--------------------------------------------------------------------------------

SUPERVALU INC.

INDUCEMENT GRANT

STOCK OPTION TERMS AND CONDITIONS

These Stock Option Terms and Conditions (“Terms and Conditions”) apply to the
Option granted to you as an inducement grant in reliance on the employment
inducement award exemption under the New York Stock Exchange’s Listed Company
Manual Rule 303A.08, subject to the terms and conditions of the Plan and the
Stock Option Agreement (the “Agreement”) to which this document is attached.
Capitalized terms that are used in this document, but are not defined, shall
have the meanings ascribed to them in the Plan or the attached Agreement. See
Section 20 for a list of defined terms.

1. Vesting and Exercisability. The Option shall vest in three (3) equal
one-third annual installments (each installment with respect to 500,000 Shares)
on each of the first three anniversaries of the Grant Date; provided, however,
that if the price per Share equals or exceeds $7.76 for twenty (20) consecutive
trading days on the New York Stock Exchange, the unvested portion of the Option
at that time shall immediately vest and become exercisable.

The vested portion of the Option may be exercised at any time, or from time to
time, to purchase Shares. If in any year the full amount of Shares that may be
purchased pursuant to the vested portion of the Option is not purchased, the
remaining amount of such Shares shall be available for purchase during the
remainder of the term of the Option. The term of the Option shall be for a
period of ten (10) years from the Grant Date, terminating at the close of
business on the Expiration Date or such shorter period as is provided for
herein.

2. Manner of Exercise. Except as provided in Section 8 below, you cannot
exercise the Option unless at the time of exercise you are an employee of the
Company or an Affiliate. Prior to your death or your Disability (as set forth in
Section 8 below), only you may exercise the Option. You may exercise the Option
as follows:

 

  a) By delivering a “Notice of Exercise of Stock Option” to the Company at its
principal office, attention: Corporate Secretary, stating the number of Shares
being purchased and accompanied by payment of the full purchase price for such
Shares (determined by multiplying the Exercise Price by the number of Shares to
be purchased). Note: In the event the Option is exercised by any person other
than you pursuant to any of the provisions of Section 7 below, the Notice must
be accompanied by appropriate proof of such person’s right to exercise the
Option; or

 

  b) By entering an order to exercise the Option using E*TRADE’s website.

3. Method of Payment. The full purchase price for the Shares to be purchased
upon exercise of the Option must be paid as follows:

 

  a) By delivering directly to the Company, cash or its equivalent payable to
the Company;

 

  b) By delivering indirectly to the Company, cash or its equivalent payable to
the Company through E*TRADE’s website;

 

  c) By delivering directly to the Company Shares having a Fair Market Value as
of the exercise date equal to the purchase price (commonly known as a “Stock
Swap”);

 

  d) By delivering directly to the Company the full purchase price in a
combination of cash and Shares; or

 

  e) By the Company delivering to you a number of Shares having an aggregate
Fair Market Value (determined as of the date of exercise) equal to the excess,
if positive, of the Fair Market Value of the Shares underlying the Option being
exercised, on the date of exercise, over the exercise price of the Option for
such Shares (commonly known as a “net exercise”).

 

2



--------------------------------------------------------------------------------

You shall represent and warrant in writing that you are the owner of the Shares
so delivered, free and clear of all liens, encumbrances, security interests and
restrictions. To the extent that you possess Shares in certificated form, you
shall duly endorse in blank all certificates delivered to the Company.

4. Delivery of Shares. You shall not have any of the rights of a stockholder
with respect to any Shares subject to the Option until such Shares are purchased
by you upon exercise of the Option. Such Shares shall then be issued and
delivered to you by the Company as follows:

 

  a) In the form of a stock certificate registered in your name or your name and
the name of another adult person (twenty-one (21) years of age or older) as
joint tenants, and mailed to your address; or

 

  b) In “book entry” form, that is, registered with the Company’s stock transfer
agent, in your name or your name and the name of another adult person
(twenty-one (21) years of age or older) as joint tenants, and sent by electronic
delivery to your brokerage account.

The Company will not deliver any fractional Share but will pay, in lieu thereof,
the Fair Market Value of such fractional Share.

5. Withholding Taxes. You are responsible for the payment of any federal, state,
local or other taxes that are required to be withheld by the Company upon
exercise of the Option and you must promptly remit such taxes to the Company.
You may elect to remit these taxes by:

 

  a) Delivering directly to the Company, cash or its equivalent payable to the
Company;

 

  b) Delivering indirectly to the Company, cash or its equivalent payable to the
Company through E*TRADE’s website;

 

  c) Having the Company withhold a portion of the Shares to be issued upon
exercise of the Option having a Fair Market Value as of the exercise date equal
to the amount of federal and state income tax required to be withheld upon such
exercise (commonly referred to as a “Tax Swap” or “Stock for Tax”); or

 

  d) Delivering directly to the Company, Shares, other than the Shares issuable
upon exercise of the Option, having a Fair Market Value as of the exercise date
equal to such taxes.

You shall represent and warrant in writing that you are the owner of the Shares
so delivered, free and clear of all liens, encumbrances, security interests and
restrictions. To the extent that you possess Shares in certificated form, you
shall duly endorse in blank all certificates delivered to the Company.

6. Change of Control.

 

  a) If, within two (2) years after a Change of Control you experience an
involuntary termination of employment initiated by the Company for reasons other
than Cause, or a termination of employment for Good Reason, the unvested portion
of the Option shall immediately vest and the Option shall become immediately
exercisable in full and remain exercisable for one (1) year beginning on the
date of your termination of employment. If the Option is replaced pursuant to
subsection (d) below, the protections and rights granted under this subsection
(a) shall transfer and apply to such replacement option.

 

  b) If, in the event of a Change of Control, and to the extent the Option is
not assumed by a successor corporation (or affiliate thereto) or other successor
entity or person, or replaced with an award or grant that, solely in the
discretionary judgment of the Committee preserves the existing value of the
Option at the time of the Change of Control, then the unvested portion of the
Option shall immediately vest and the Option shall become immediately
exercisable in full upon the Change of Control.

 

  c) In the discretion of the Committee and notwithstanding subsection (b) above
or any other provision, the Option (whether or not exercisable) may be cancelled
at the time of the Change of Control in exchange for cash, property or a
combination thereof that is determined by the Committee to be at least equal to
the excess (if any) of the value of the consideration that would be received in
such Change of Control by the holders of Common Stock, over the Exercise Price
for the Option. For purposes of clarification, by operation of this provision
Options that would not yield a gain at the time of the Change of Control under

 

3



--------------------------------------------------------------------------------

the aforementioned equation are subject to cancellation without consideration.
Furthermore, the Committee is under no obligation to treat Options and/or
holders of Options uniformly and has the discretionary authority to treat
Options and/or holders of Options disparately.

 

  d) If in the event of a Change of Control and to the extent that this Option
is assumed by any successor corporation, affiliate thereof, person or other
entity, or is replaced with awards that, solely in the discretionary judgment of
the Committee preserve the existing value of this Option at the time of the
Change of Control and provide for vesting and settlement terms that are at least
as favorable to you as the vesting and payout terms applicable to this Option,
then the assumed Option or such substitute therefore shall remain outstanding
and be governed by its respective terms.

7. Transferability. The Option shall not be transferable other than by will or
the laws of descent and distribution. More particularly, the Option may not be
assigned, transferred, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar process. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the Option contrary to these provisions, or the levy of an
execution, attachment or similar process upon the Option, shall be void.

You may designate a beneficiary or beneficiaries to exercise your rights with
respect to the Option upon your death. In the absence of any such designation,
benefits remaining unpaid at your death shall be paid to your estate.

8. Effect of Termination of Employment. Following the termination of your
employment with the Company or an Affiliate for any of the reasons set forth
below, your right to exercise the Option, as well as that of your beneficiary or
beneficiaries, shall be as follows:

 

  a) Voluntary or Involuntary. If your employment is terminated voluntarily or
involuntarily for any reason other than retirement, death or permanent
disability, you may exercise the Option prior to its Expiration Date, at any
time within a period of up to one (1) year after such termination of employment,
to the full extent of the number of Shares you were entitled to purchase under
that portion of the Option which was vested as of the date of termination of
your employment.

 

  b) Retirement. You shall be deemed to have retired, solely for purposes of
these Terms and Conditions and the attached Agreement, in the event that your
employment terminates for any reason other than death or disability and you are
at least fifty-five (55) years of age.

 

  (i) If you retire and you have completed ten (10) or more years of service
with the Company or an Affiliate, the unvested portion of the Option shall
immediately vest in full. Thereafter, you may exercise the Option at any time
prior to its Expiration Date, to the full extent of the Shares covered by the
Option that were not previously purchased.

 

  (ii) If you retire and you have completed less than ten (10) years of service
with the Company or an Affiliate, you may exercise the Option prior to its
Expiration Date, at any time within a period of up to one (1) year after the
date of your retirement, to the full extent of the number of Shares you were
entitled to purchase under that portion of the Option which was vested as of the
date of your retirement.

 

  c) Death Prior to Age 55. If your death occurs before you attain the age of
fifty-five (55), while you are employed by the Company or an Affiliate, or
within three (3) months after the termination of your employment, the unvested
portion of the Option shall immediately vest in full. Thereafter, the Option may
be exercised prior to its Expiration Date, by your beneficiary(ies), or a
legatee(s) under your last will, or your personal representative(s) or the
distributee(s) of your estate, to the full extent of the Shares covered by the
Option that were not previously purchased:

 

  (i) At any time within a period of up to one (1) year after your death if such
occurs while you are employed, or

 

4



--------------------------------------------------------------------------------

  (ii) At any time within a period of up to one (1) year following the
termination of your employment if your death occurs within three (3) months of
your termination of employment.

 

  d) Death After Age 55. If your death occurs after you attain the age of
fifty-five (55), while you are employed by the Company or an Affiliate, or
within three (3) months after the termination of your employment, the unvested
portion of the Option shall immediately vest in full. Thereafter, the Option may
be exercised prior to its Expiration Date, by your beneficiary(ies), or a
legatee(s) under your last will, or your personal representative(s) or the
distributee(s) of your estate, to the full extent of the Shares covered by the
Option that were not previously purchased:

 

  (i) At any time, if you have completed ten (10) or more years of service with
the Company or an Affiliate; or

 

  (ii) If you have completed less than ten (10) years of service with the
Company or an Affiliate, then at any time within a period of up to one (1) year
after the date of your death if such occurs while you are employed, or within a
period of up to one (1) year after the date of termination of your employment if
your death occurs within three (3) months of your termination of employment.

 

  e) Disability Prior to Age 55. If your employment terminates before you attain
the age of fifty-five (55), as a result of a permanent disability, the unvested
portion of the Option shall immediately vest in full. Thereafter, the Option may
be exercised prior to its Expiration Date, by you or by your personal
representative(s), at any time within a period of up to one (1) year after your
employment terminates due to such permanent disability, to the full extent of
the Shares covered by the Option that were not previously purchased.

You shall be considered permanently disabled if you suffer from a medically
determinable physical or mental impairment that renders you incapable of
performing any substantial gainful employment, and is evidenced by a
certification to such effect by a doctor of medicine approved by the Company. In
lieu of such certification, the Company shall accept, as proof of permanent
disability, your eligibility for long-term disability payments under the
applicable Long-Term Disability Plan of the Company.

 

  f) Disability After Age 55. If your employment terminates as a result of a
permanent disability after you attain the age of fifty-five (55), the unvested
portion of the Option shall immediately vest in full. Thereafter, the Option may
be exercised prior to its Expiration Date, by you or by your personal
representative(s), to the full extent of the Shares covered by the Option that
were not previously purchased:

 

  (i) At any time, if you have completed ten (10) or more years of service with
the Company or an Affiliate; or

 

  (ii) If you have completed less than ten (10) years of service with the
Company or an Affiliate, then at any time within a period of one (1) year after
your employment terminates due to such permanent disability.

You shall be considered permanently disabled if you suffer from a medically
determinable physical or mental impairment that renders you incapable of
performing any substantial gainful employment, and is evidenced by a
certification to such effect by a doctor of medicine approved by the Company. In
lieu of such certification, the Company shall accept, as proof of permanent
disability, your eligibility for long-term disability payments under the
applicable Long-Term Disability Plan of the Company.

 

  g) Change in Duties/Leave of Absence. The Option shall not be affected by any
change of your duties or position or by a temporary leave of absence approved by
the Company, so long as you continue to be an employee of the Company or of an
Affiliate.

 

5



--------------------------------------------------------------------------------

9. Repurchase Rights. If you exercise the Option within six (6) months prior to
or three (3) months after the date your employment with the Company or an
Affiliate is terminated for Cause, or if you breach any of the covenants
contained in Section 10 below, the Company shall have the right and option to
repurchase from you, that number of Shares which is equal to the number you
purchased upon such exercise(s) within such time periods, and you agree to sell
such Shares to the Company.

The Company may exercise its repurchase rights by depositing in the United
States mail a written notice addressed to you at the latest mailing address for
you on the records of the Company (i) within thirty (30) days following the
termination of your employment for the repurchase of Shares purchased prior to
such termination, or (ii) within thirty (30) days after any exercise of the
Option for the repurchase of Shares purchased after your termination of
employment. Within thirty (30) days after the mailing of such notice, you shall
deliver to the Company the number of Shares the Company has elected to
repurchase and the Company shall pay to you in cash, as the repurchase price for
such Shares upon their delivery, an amount which shall be equal to the purchase
price paid by you for the Shares. If you have disposed of the Shares, then in
lieu of delivering an equivalent number of Shares to the Company, you must pay
to the Company the amount of gain realized by you from the disposition of the
Shares exclusive of any taxes due and payable or commissions or fees arising
from such disposition.

If the Company exercises its repurchase option prior to the actual issuance and
delivery to you of any Shares pursuant to the exercise of the Option, no Shares
need be issued or delivered. In lieu thereof, the Company shall return to you
the purchase price you tendered upon the exercise of the Option to the extent
that it was actually received from you by the Company.

Following the occurrence of a Change of Control, the Company shall have no right
to exercise the repurchase rights set forth in this Section 9.

10. Employee Covenants. In consideration of benefits described elsewhere in
these Terms and Conditions and the attached Agreement, and in recognition of the
fact that, as a result of your employment with the Company or any of its
Affiliates, you have had or will have access to and gain knowledge of highly
confidential or proprietary information or trade secrets pertaining to the
Company or its Affiliates, as well as the customers, suppliers, joint ventures,
licensors, licensees, distributors or other persons and entities with whom the
Company or any of its Affiliates does business (“Confidential Information”),
which the Company or its Affiliates have expended time, resources and money to
obtain or develop and which have significant value to the Company and its
Affiliates, you agree for the benefit of the Company and its Affiliates, and as
a material condition to your receipt of benefits described elsewhere in these
Terms and Conditions and the attached Agreement, as follows:

 

  a) Non-Disclosure of Confidential Information. You acknowledge that you will
receive access or have received access to Confidential Information about the
Company or its Affiliates, that this information was obtained or developed by
the Company or its Affiliates at great expense and is zealously guarded by the
Company and its Affiliates from unauthorized disclosure, and that your
possession of this special knowledge is due solely to your employment with the
Company or one (1) or more of its Affiliates. In recognition of the foregoing,
you will not at any time during employment or following termination of
employment for any reason, disclose, use or otherwise make available to any
third party, any Confidential Information relating to the Company’s or any
Affiliate’s business, products, services, customers, vendors, or suppliers;
trade secrets, data, specifications, developments, inventions and research
activity; marketing and sales strategies, information and techniques; long and
short term plans; existing and prospective client, vendor, supplier and employee
lists, contacts and information; financial, personnel and information system
information and applications; and any other information concerning the business
of the Company or its Affiliates which is not disclosed to the general public or
known in the industry, except for disclosure necessary in the course of your
duties or with the express written consent of the Company. All Confidential
Information, including all copies, notes regarding and replications of such
Confidential Information will remain the sole property of the Company or its
Affiliate, as applicable, and must be returned to the Company or such Affiliate
immediately upon termination of your employment.

 

6



--------------------------------------------------------------------------------

  b) Return of Property. Upon termination of employment with the Company or any
of its Affiliates, or at any other time at the request of the Company, you shall
deliver to a designated Company representative all records, documents, hardware,
software and all other property of the Company or its Affiliates and all copies
of such property in your possession. You acknowledge and agree that all such
materials are the sole property of the Company or its Affiliates and that you
will certify in writing to the Company at the time of delivery, whether upon
termination or otherwise, that you have complied with this obligation.

 

  c) Non-Solicitation of Existing or Prospective Customers, Vendors and
Suppliers. You specifically acknowledge that the Confidential Information
described in Section 10(a) includes confidential data pertaining to existing and
prospective customers, vendors and suppliers of the Company or its Affiliates;
that such data is a valuable and unique asset of the business of the Company or
its Affiliates; and that the success or failure of their businesses depends upon
the ability to establish and maintain close and continuing personal contacts and
working relationships with such existing and prospective customers, vendors and
suppliers and to develop proposals which are specific to such existing and
prospective customers, vendors and suppliers. Therefore, during your employment
with the Company or any of its Affiliates and for the twelve (12) months
following termination of employment for any reason, you agree that you will not,
except on behalf of the Company or its Affiliates, or with the Company’s express
written consent, solicit, approach, contact or attempt to solicit, approach or
contact, either directly or indirectly, on your own behalf or on behalf of any
other person or entity, any existing or prospective customers, vendors or
suppliers of the Company or its Affiliates with whom you had contact or about
whom you gained Confidential Information during your employment with the Company
or its Affiliates for the purpose of obtaining business or engaging in any
commercial relationship that would be competitive with the “Business of the
Company” (as defined below in Section 10(e)(i)) or cause such customer, supplier
or vendor to materially change or terminate its business or commercial
relationship with the Company or its Affiliates.

 

  d) Non-Solicitation of Employees. You specifically acknowledge that the
Confidential Information described in Section 10(a) also includes confidential
data pertaining to employees and agents of the Company or its Affiliates, and
you further agree that during your employment with the Company or its Affiliates
and for the twelve (12) months following termination of employment for any
reason, you will not, directly or indirectly, on your own behalf or on behalf of
any other person or entity, solicit, contact, approach, encourage, induce or
attempt to solicit, contact, approach, encourage or induce any of the employees
or agents of the Company or its Affiliates to terminate their employment or
agency with the Company or any of its Affiliates.

 

  e) Non-Competition. You covenant and agree that during your employment with
the Company or any of its Affiliates and for the twelve (12) months following
termination of employment for any reason, you will not, in any geographic market
in which you worked on behalf of the Company or any of its Affiliates, or for
which you had any sales, marketing, operational, logistical or other management
or oversight responsibility, engage in or carry on, directly or indirectly, as
an owner, employee, agent, associate, consultant, partner or in any other
capacity, a business competitive with the Business of the Company.

 

  i) The “Business of the Company” shall mean any business or activity involved
in grocery or general merchandise retailing and supply chain logistics,
including but not limited to grocery distribution, business-to-business portal,
retail support services and third-party logistics, of the type provided by the
Company or its Affiliates, or presented in concept to you by the Company or its
Affiliates at any time during your employment with the Company or any of its
Affiliates.

 

  ii) To “engage in or carry on” shall mean to have ownership in such business
(excluding ownership of up to one percent (1%) of the outstanding shares of a
publicly-traded company) or to consult, work in, direct or have responsibility
for any area of such business, including but not limited to operations,
logistics, sales, marketing, finance, recruiting, sourcing, purchasing,
information technology or customer service.

 

7



--------------------------------------------------------------------------------

  f) No Disparaging Statements. You agree that you will not make any disparaging
statements about the Company, its Affiliates, directors, officers, agents,
employees, products, pricing policies or services.

 

  g) Remedies for Breach of These Covenants. Any breach of the covenants in this
Section 10 likely will cause irreparable harm to the Company or its Affiliates
for which money damages could not reasonably or adequately compensate the
Company or its Affiliates. Accordingly, the Company or any of its Affiliates
shall be entitled to all forms of injunctive relief (whether temporary,
emergency, preliminary, prospective or permanent) to enforce such covenants, in
addition to damages and other available remedies, and you consent to the
issuance of such an injunction without the necessity of the Company or any such
Affiliate posting a bond or, if a court requires a bond to be posted, with a
bond of no greater than $500 in principal amount. In the event that injunctive
relief or damages are awarded to the Company or any of its Affiliates for any
breach by you of this Section 10, you further agree that the Company or such
Affiliate shall be entitled to recover its costs and attorneys’ fees necessary
to obtain such recovery. In addition, you agree that upon your breach of any
covenant in this Section 10, the Option, and any other unexercised options
issued under the Plan or any other stock option plans of the Company will
immediately terminate and the Company shall have the right to exercise any and
all of the rights described above including the provisions articulated in
Section 9.

 

  h) Enforceability of These Covenants. It is further agreed and understood by
you and the Company that if any part, term or provision of these Terms and
Conditions should be held to be unenforceable, invalid or illegal under any
applicable law or rule, the offending term or provision shall be applied to the
fullest extent enforceable, valid or lawful under such law or rule, or, if that
is not possible, the offending term or provision shall be struck and the
remaining provisions of these Terms and Conditions shall not be affected or
impaired in any way.

11. Arbitration. You and the Company agree that any controversy, claim or
dispute arising out of or relating to the attached Agreement or the breach of
any of these Terms and Conditions, or arising out of or relating to your
employment relationship with the Company or any of its Affiliates, or the
termination of such relationship, shall be resolved by final and binding
arbitration under the Employment Arbitration Rules and Mediation Procedures of
the American Arbitration Association, or other neutral arbitrator and rules as
mutually agreed to by you and the Company, except for claims by the Company
relating to your alleged breach of any of the employee covenants set forth in
Section 10 above. This agreement to arbitrate specifically includes, but is not
limited to, discrimination claims under Title VII of the Civil Rights Act of
1964 and under state and local laws prohibiting employment discrimination.
Nothing in this Section 11 shall preclude the Company from pursuing a court
action to obtain a temporary restraining order or a preliminary injunction
relating to the alleged breach of any of the covenants set forth in Section 10.
The agreement to arbitrate shall continue in full force and effect despite the
expiration or termination of your Option or your employment relationship with
the Company or any of its Affiliates. You and the Company agree that any award
rendered by the arbitrator must be in writing and include the findings of fact
and conclusions of law upon which it is based, shall be final and binding and
that judgment upon the final award may be entered in any court having
jurisdiction thereof. The arbitrator may grant any remedy or relief that the
arbitrator deems just and equitable, including any remedy or relief that would
have been available to you or the Company or any of its Affiliates had the
matter been heard in court. All expenses of arbitration, including the required
travel and other expenses of the arbitrator and any witnesses, and the costs
relating to any proof produced at the direction of the arbitrator, shall be
borne equally by you and the Company unless otherwise mutually agreed or unless
the arbitrator directs otherwise in the award. The arbitrator’s compensation
shall be borne equally by you and the Company unless otherwise mutually agreed
or the law provides otherwise.

12. Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company or other similar corporate
transaction or event affects the Shares covered by the Option such that an
adjustment is necessary in order to

 

8



--------------------------------------------------------------------------------

prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under these Terms and Conditions and the attached
Agreement, then the Committee administering the Plan shall, in such manner as it
may deem equitable, adjust any or all of the number and type of Shares (or other
securities or other property) covered by the Option and the Exercise Price of
the Option.

13. Severability. In the event that any portion of these Terms and Conditions
shall be held to be invalid, the same shall not affect in any respect whatsoever
the validity and enforceability of the remainder of these Terms and Conditions.

14. No Right to Employment. Nothing in these Terms and Conditions or the
attached Agreement or the Plan shall be construed as giving you the right to be
retained as an employee of the Company. In addition, the Company may at any time
dismiss you from employment, free from any liability or any claim under these
Terms and Conditions or the attached Agreement, unless otherwise expressly
provided in these Terms and Conditions or the attached Agreement.

15. Reservation of Shares. The Company shall at all times during the term of the
Option reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of these Terms and Conditions and the attached
Agreement.

16. Securities Matters. The Company shall not be required to deliver any Shares
until the requirements of any federal or state securities or other laws, rules
or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

17. Headings. Headings are given to the sections and subsections of these Terms
and Conditions and the attached Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of these Terms and Conditions or the attached
Agreement or any provision hereof or thereof.

18. Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware will govern all questions concerning the validity, construction and
effect of these Terms and Conditions and the attached Agreement.

19. Notice. For purpose of the Agreement and these Terms and Conditions, notices
and all other communications provided for in the Agreement, these Terms and
Conditions or contemplated by either shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed United States
certified or registered mail, return receipt requested, postage prepaid, and
addressed, in the case of the Company, to the Company at:

P.O. Box 990

Minneapolis, MN 55440

Attention: Corporate Secretary

and in the case of you, to you at the most current address shown on your
employment records. Either party may designate a different address by giving
notice of change of address in the manner provided above, except that notices of
change of address shall be effective only upon receipt.

 

  a) Notice of Termination by Company. Any purported termination of employment
of you by the Company (whether for Cause or without Cause) shall be communicated
by a Notice of Termination to you. No purported termination of employment of you
by the Company shall be effective without a Notice of Termination having been
given.

 

  b) Good Reason Notice by You. Any purported termination of employment by you
for Good Reason shall be communicated by a Notice of Termination to the Company.
Your termination of employment will not be for Good Reason unless (i) you give
the Company written notice of the event or circumstance which you claim is the
basis for Good Reason within six (6) months of such event or circumstance first
occurring, and (ii) the

 

9



--------------------------------------------------------------------------------

Company is given thirty (30) days from its receipt of such notice within which
to cure or resolve the event or circumstance so noticed. If the circumstance is
cured or resolved within said thirty (30) days, your termination of employment
will not be for Good Reason.

20. Definitions. The following terms, and terms derived from the following
terms, shall have the following meanings when used in these Terms and Conditions
or the attached Agreement with initial capital letters unless, in the context,
it would be unreasonable to do so.

 

  a) Cause shall mean:

 

  i) your continued failure to perform your duties with the Company (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to you by the
Board which specifically identifies the manner in which the Board believes that
you have not substantially performed your duties;

 

  ii) the conviction of, or plea of guilty or nolo contendere to, a felony or
the willful engaging by you in conduct which is materially and demonstrably
injurious to the Company;

 

  iii) your commission of a material act or material acts of personal dishonesty
intended to result in your substantial personal enrichment at the expense of the
Company; or

 

  iv) your material violation of Company policies relating to Code of Business
Conduct, Equal Employment Opportunities and Harassment or Workplace Violence;

provided, however, that in no event shall Cause exist by virtue of any action
taken by you (A) in compliance with express written directions of the Board, or
(B) in reliance upon the express written consent of the Company’s counsel.

In each case above, for a termination of employment to be for Cause, you must be
provided with a Notice of Termination (as described in Section 19(a)) within six
(6) months after the Company has actual knowledge of the act or omission
constituting Cause. Whether a termination of employment is for Cause as provided
above will be determined by the Company in its sole discretion based on all the
facts and circumstances.

 

  b) Change of Control shall be deemed to have occurred upon any of the
following events:

 

  i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of either (A) the then outstanding shares of common stock of the
Company, or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change of Control: (A) any
acquisition directly from the Company, or (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;

 

  ii) the consummation of any merger or other business combination of the
Company, sale or lease of all or substantially all of the Company’s assets or
combination of the foregoing transactions (the “Transactions”) other than a
Transaction immediately following which the stockholders of the Company and any
trustee or fiduciary of any Company employee benefit plan immediately prior to
the Transaction own at least sixty percent (60%) of the voting power, directly
or indirectly, of (A) the surviving corporation in any such merger or other
business combination; (B) the purchaser or lessee of the Company’s assets, or
(C) both the surviving corporation and the purchaser or lessee in the event of
any combination of Transactions;

 

  iii) within any 24-month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board or
the board of directors of a successor to the Company. For this purpose, any
director who was not a director at the beginning of such period shall be deemed
to be an Incumbent

 

10



--------------------------------------------------------------------------------

Director if such director was elected to the Board by, or on the recommendation
of or with the approval of, at least three-fourths of the directors who then
qualified as Incumbent Directors (so long as such director was not nominated by
a person who has expressed an intent to effect a Change of Control or engage in
a proxy or other control contest).

For the avoidance of doubt, the transactions contemplated by (i) the Stock
Purchase Agreement by and among AB Acquisition LLC, the Company and New
Albertson’s, Inc., dated as of January 10, 2013 and (ii) the Tender Offer
Agreement by and between Symphony Investors, LLC, the Company and Cerberus
Capital Management, L.P., dated as of January 10, 2013 shall not constitute a
Change of Control for any purpose under this Agreement or with respect to the
Option granted hereunder.

 

  c) Change of Control Date shall mean the date on which a Change of Control
occurs.

 

  d) Good Reason shall mean any one (1) or more of the following events
occurring during the two-year period following the Change of Control Date:

 

  i) your annual base salary is reduced below the higher of (A) the amount in
effect on the Change of Control Date, or (B) the highest amount in effect at any
time thereafter;

 

  ii) your Target Bonus is reduced below the Target Bonus as it existed before
the Change of Control Date;

 

  iii) your duties and responsibilities are materially and adversely diminished
in comparison to your duties and responsibilities that you had on the Change of
Control Date;

 

  iv) the program of incentive compensation (including without limitation long
term incentive plans and equity incentive programs), vacation, fringe benefits,
perquisites, retirement and general insurance benefits offered to you are
materially and adversely diminished in comparison to such benefits provided to
you on the Change of Control Date; or

 

  v) you are required to be based at a location more than forty-five (45) miles
from the location where you were based and performed services on the Change of
Control Date or your business travel obligations are significantly increased
over those in effect immediately prior to the Change of Control Date;

provided, however, that any diminution of duties or responsibilities that occurs
solely as a result of the fact that the Company ceases to be a public company
shall not, in and of itself, constitute Good Reason.

 

  e) Notice of Termination shall mean a written notice which shall indicate the
specific provision in these Terms and Conditions relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
your termination of employment under the provisions so indicated.

 

  f) Target Bonus shall mean the target amount of bonus established under the
annual bonus plan for you for the year in which the termination of employment
occurs. When the context requires, it shall also mean the target amount of bonus
established for any earlier or later year.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11